Citation Nr: 1506894	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for services rendered at Ashland Community Hospital on March 6, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970 and from December 1973 to March 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs Medical Center (VAMC).

Although the Veteran initially requested a Board hearing, he withdrew his hearing request in a March 2013 statement.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  On March 6, 2012, the Veteran was treated at the emergency department at Ashland Community Hospital and this medical treatment was not authorized by VA. 

2.  At the time of the March 6, 2012 private emergency room treatment, the Veteran was in receipt of service connection for posttraumatic stress disorder, rated 100 percent disabling.

3.  A prudent person would not believe the symptoms the Veteran experienced on March 6, 2012 were emergent in nature.  

4.  VA facilities were feasibly available, and an attempt to use them beforehand would have been reasonable, sound, wise, or practical.  





CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from services received at Ashland Community Hospital on March 6, 2012, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000, 17.1002 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  In written statements, the appellant has demonstrated that he had actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses.

The Board is satisfied that the duty to assist has been met, as all pertinent private hospitalization records and medical bills were submitted or obtained.  Additionally, pertinent VA records have also been obtained, and personal statements from the Veteran have been received and associated with the claims file.

Analysis

The Veteran seeks VA payment or reimbursement for medical expenses incurred on March 6, 2012, when he sought treatment for a migraine headache.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a).  The Veteran does not claim, and the evidence does not reflect, that the services were authorized in advance by VA.  Thus the provisions of 38 U.S.C.A. § 1703(a) are not applicable to this case.

The Veteran is in receipt of service connection for posttraumatic stress disorder and rated 100 percent disabled.  The applicable law in this case is therefore 38 U.S.C.A. § 1728.  Under this provision, VA will pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: 

(1)  Such care or services were rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that a delay would have been hazardous to life or health; 

(2)  Such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability...; AND 

(3)  Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.

The dispositive questions in this case are thus whether the March 6, 2012 emergency room treatment was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that a delay would have been hazardous to life or health; and whether VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

The March 6, 2012 treatment note indicates the Veteran had a "longstanding history of migraine headaches."  The examiner described his then current headache as "a fairly typical headache."  The examiner also noted the Veteran attributed his headache to increased stress, with descriptions of his primary stressors.  After examining the Veteran, the examiner again described the headache as a "typical headache" and suspected it was a tension headache.  The examiner then prescribed treatment based on the Veteran's past treatment history, seeing no reason for additional testing, such as a brain CT scan or a lumbar puncture to obtain a white blood cell count.

In his May 2012 Notice of Disagreement, the Veteran stated he lived 286 miles, round trip, from the nearest VA hospital.

In August 2012, the Veteran's March 6, 2012 emergency department treatment record was reviewed by a VA physician who determined the nature of the incident was non-emergent.  The reviewing physician described his headache as a chronic, stable, unchanged migraine headache without escalating symptoms.  The VA physician then stated that treatment should have been handled at an outpatient VA facility.

While the Board acknowledges' the Veteran's contentions that he felt a delay in treatment would have been hazardous to life or health, the standard to be applied is that of a prudent layperson in the Veteran's position.  Here, the March 6, 2012 treatment record shows the Veteran had a longstanding history of migraine headaches, and he attributed his current headache to stressors in his life.  The Board notes that although the Veteran later made arguments attributing his headaches to his service-connected posttraumatic stress disorder, he made no such correlation at the time of treatment.  Further, there was nothing in the March 6, 2012 treatment note to indicate the Veteran would have reasonably expected a delay in treatment to have been hazardous to life or health.  The August 2012 VA medical opinion supports this conclusion in stating that his migraine was stable, unchanged and without escalating symptoms.  

The Board therefore finds that a prudent layperson who possesses an average knowledge of health and medicine would not have believed that the symptoms he experienced on March 6, 2012 were emergent in nature, i.e., indicative of serious impairment to bodily functions, serious dysfunction of any bodily organ, or other injury which posed a serious threat to general health. 

The Board has also considered whether the Veteran is entitled to reimbursement under 38 U.S.C.A. § 1725, for emergency services for non-service-connected conditions in non-VA facilities.  See also 38 C.F.R. §§ 17.1000-1008 (2014).  To be eligible for reimbursement under this authority, a Veteran has to satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In this case, the medical evidence of record does not indicate that the a prudent layperson in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and the claim cannot be granted.  See 38 U.S.C.A. § 1725(f).

As the requirement of there being a medical emergency which necessitated private hospital treatment is not met, the analysis does not need to proceed any further as all the requirements listed in 38 C.F.R. § 17.1002 must be met to establish entitlement to reimbursement under Section 1725.  Accordingly, reimbursement under 38 U.S.C.A. § 1725 is not warranted.  The appeal in this matter must be denied. 

The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No "equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The purpose of these statutes is to provide payment or reimbursement for medical expenses incurred in emergency situations (or reasonably perceived emergency situations) where VA or government facilities are not feasibly available and where prior authorization is not feasible.  

As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Payment or reimbursement of unauthorized medical expenses for services rendered at Ashland Community Hospital on March 6, 2012, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


